The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending and under consideration.

Priority:  This application is a 371 of PCT/IB2018/055809, filed August 2, 2018, which claims benefit to foreign application GB 1713293.7, filed August 18, 2017.  A copy of the foreign priority document has been received in the instant application on February 14, 2020 and is in the English language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rito-Palomares et al. (2001 J Chem Technol Biotechnol 76:  1273-1280) in view of Hatti-Kaul (Aqueous Two-Phase Systems:  A General Overview in Methods in in Biotechnology Vol. 11:  Aqueous Two-Phase Systems:  Methods and Protocols, edited by R. Hatti-Kaul, 2000:  pages 1-10) and Narayan et al. (2007 International Journal of Food Engineering 3(4):  article 16, 19 pages).  Rito-Palomares et al. disclose a method for purifying phycocyanin comprising contacting a solution containing phycocyanin to an aqueous two-phase system (ATPS), ultrafiltration, and precipitation (p. 1273).  Rito-Palomares et al. disclose contacting a phycocyanin-containing solution with an ATPS comprising PEG-phosphate (p. 1273, 1275), where operating conditions were selected and established for a PEG1450-phosphate two-phase mixture that concentrated the phycocyanin to the top phase (PEG-rich top phase) and cell debris to the opposite phase (phosphate bottom phase) (p. 1277-1780).  It is disclosed that the top phase containing the phycocyanin is processed by ammonium sulfate precipitation and recovering precipitated phycocyanin (p. 1274-1275, 1279).  It is disclosed that the effect of increasing the molecular weight of PEG upon protein partition behavior is known (p. 1277); in the case of phycocyanin, when higher molecular weights of PEG are used, c-phycocyanin migrates to the bottom phase (p. 1277-1278).  Rito-Palomares et al. do not teach an ATPS comprising PEG and a carbohydrate-containing phase, where conditions are selected to partition phycocyanin to the carbohydrate-containing phase.
Hatti-Kaul also discloses salts, like phosphates or sulfates, also need to be recycled; otherwise, they increase the load on waste-water treatment (p. 8).  Hatti-Kaul discloses that efforts have been put into replacement of dextran by less expensive polymers, such as crude dextran, starches, maltodextrins, or pullulans, as the bottom-phase component, which greatly reduces the processing cost (p. 8).
Narayan et al. disclose previous works of aqueous two phase extraction for the extraction of C-phycocyanin include preparation of stabilized pure phycocyanin from Spirulina platensis using polymer-polymer and polymer-salt systems (p. 1).  In polymer-polymer system, PEG and maltodextrin were used to extract phycocyanin in a maltodextrin rich phase (p. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for purifying phycocyanin from a phycocyanin-containing solution, the method comprising contacting the phycocyanin-containing solution with an ATPS comprising a PEG-containing phase and a carbohydrate-containing phase, where conditions are selected to partition phycocyanin to partition to the carbohydrate-containing phase, separating the carbohydrate-containing phase from the PEG-containing phase, treating the carbohydrate-containing phase with ammonium sulfate to form a phycocyanin precipitate, and recovering the phycocyanin precipitate (instant claim 1).  The motivation to do so is given by the prior art.  
Rito-Palomares et al. disclose a method for purifying phycocyanin comprising contacting a solution containing phycocyanin with an ATPS comprising PEG-phosphate, ultrafiltration, and ammonium sulfate precipitation.  It is disclosed that salts, like phosphates or sulfates, in polymer/salt ATPS are an environmental burden (Hatti-Kaul).  Narayan et al. also disclose aqueous two phase extraction of phycocyanin by a polymer-polymer system, where PEG and maltodextrin were used to extract phycocyanin into the maltodextrin rich phase.  Therefore, one of ordinary skill would have reasonable motivation to substitute the ATPS comprising PEG-maltodextrin of Narayan et al. for the ATPS comprising PEG-phosphate in the method for purifying phycocyanin of Rito-Palomares et al., where conditions are selected to permit phycocyanin to partition to the maltodextrin-rich phase, thereby arriving at the claimed method, because the prior art disclose there is interest in developing polymer-polymer systems for purifying phycocyanin.  One of ordinary skill would have a reasonable expectation of success because aqueous two phase partitioning of phycocyanin in an ATPS comprising PEG and a carbohydrate was known and the conditions for partitioning phycocyanin into the phase opposite the PEG-phase were known.
Regarding instant claims 7-8, Narayan et al. disclose phycocyanin is partitioned to the maltodextrin rich phase in a PEG-maltodextrin system (p. 1), where it is known that in the case of phycocyanin, when higher molecular weights of PEG are used (i.e. 8000 g/mol), c-phycocyanin migrates to the bottom phase (Rito-Palomares et al. p. 1277-1278), which is opposite the PEG phase.  Therefore, it would have been obvious to arrive at the claimed PEG having a molecular weight of at least 6000 g/mol or 10,000 g/mol, to affect partitioning of phycocyanin to the maltodextrin phase.
Regarding instant claims 9-10, Rito-Palomares et al. disclose a PEG concentration of 7% and salt concentration of 20% in the ATPS (p. 1277-1278), for partitioning phycocyanin to the phase opposite of the PEG phase.  Narayan et al. disclose a PEG-maltodextrin system for purifying phycocyanin (p. 1).  Therefore, it would have been obvious to arrive at the claimed concentration ranges of 3 to 15 wt% PEG and 15 to 40 wt% carbohydrate (i.e. maltodextrin) by routine optimization because the conditions for partitioning phycocyanin into the phase opposite the PEG-phase were known.  Regarding instant claim 12, since the conditions for partitioning phycocyanin into the phase opposite the PEG-phase were known, it would follow that the ATPS comprising phycocyanin partitioned in the maltodextrin phase reasonably comprises the claimed concentration range 45-82 wt% phycocyanin.
Regarding instant claim 11, Hatti-Kaul discloses replacing the bottom-phase component with less expensive polymers, including crude dextran, starches, maltodextrins, to reduce processing cost (p. 8).  Narayan et al. disclose phycocyanin is partitioned to the maltodextrin rich phase in a PEG-maltodextrin system (p. 1).  Therefore, it would have been obvious to arrive at the claimed carbohydrate selected from maltodextrin.
Regarding instant claims 13-14, Rito-Palomares et al. disclose the phycocyanin-containing solution is a crude extract prepared from wet biomass (p. 1274).  Regarding instant claim 15, it would be obvious to one of ordinary skill that the biomass can be dried and stored until further use to prepare the crude extract.
Regarding instant claims 16-17, Rito-Palomares et al. disclose biomass from Spirulina (p. 1274) and Narayan et al. disclose biomass from Spirulina (p. 2).
Regarding instant claim 18, Rito-Palomares et al. disclose recovering c-phycocyanin by ATPS (p. 1274) and Narayan et al. disclose recovering c-phycocyanin by ATPS (p. 1).

Claims 1, 2-6, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rito-Palomares et al. (2001 J Chem Technol Biotechnol 76:  1273-1280) in view of Hatti-Kaul (Aqueous Two-Phase Systems:  A General Overview in Methods in in Biotechnology Vol. 11:  Aqueous Two-Phase Systems:  Methods and Protocols, edited by R. Hatti-Kaul, 2000:  pages 1-10), Narayan et al. (2007 International Journal of Food Engineering 3(4):  article 16, 19 pages), and Rahman et al. (2017 J Appl Phycol 29:  1233-1239, published online November 21, 2016).  The teachings of Rito-Palomares et al., Hatti-Kaul, and Narayan et al., over at least instant claims 1, 7-18, are noted above.  As noted above, Rito-Palomares et al. disclose ammonium sulfate precipitation of the phycocyanin after separating the phycocyanin fraction from the ATPS (p. 1274-1275).  Rito-Palmares et al. do not teach ammonium sulfate precipitation in three steps.
Rahman et al. also disclose purification of phycocyanin.  It is disclosed that after extraction from cells, the crude phycocyanin is further purified by ammonium sulfate precipitation in three steps (20, 40, and 60% saturation) (p. 1234).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the three ammonium sulfate precipitation steps as suggested in Rahman et al. in the method for purifying phycocyanin from a phycocyanin-containing solution comprising contacting the phycocyanin-containing solution with an ATPS comprising a PEG-containing phase and a carbohydrate-containing phase of the cited prior art noted above (instant claims 2-6).  The motivation to do so is given by Rahman et al., which disclose purifying a crude phycocyanin by three ammonium sulfate precipitation steps to obtain a pure phycocyanin.  One of ordinary skill would have a reasonable expectation of success because ammonium precipitation of proteins to increase protein purity was known.
Regarding instant claims 2, 4, 6, it is known that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  In this instance, it would have been obvious to arrive at the claimed ammonium sulfate concentrations by routine optimization because Rahman et al. disclose ammonium sulfate precipitation in three steps (20, 40, and 60% saturation) (p. 1234).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656